Citation Nr: 1117999	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-03 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury.

2.  Entitlement to service connection for residuals of a neck wound.

3.  Entitlement to service connection for residuals of right-side rib injury.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from July 1942 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)).  

In February 2011, the Veteran failed to appear for his scheduled hearing before the Board. 

The claims of service connection for residuals of a right leg injury, for residuals of a neck wound, and for residuals of a right-side rib injury are REMANDED to an Agency of Original Jurisdiction via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

Chronic headaches were not affirmatively shown to have been present coincident with service; headaches, first diagnosed after service, are unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for headaches, the RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2005 and in March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  




The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in November 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records.  






Although there is no VA examination on file, a VA examination on the claim of service connection for headaches is not required in this case.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that the current headaches y may be associated with an in-service event, injury, or disease, a VA examination is not necessary to decide the claim.  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, but the Veteran asserts his engineer regiment was bombed by German planes in 1944.





In the case of any Veteran who engaged in combat with the enemy in active service during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service Connection for Headaches 

Facts

The service treatment records show that in March 1945 the Veteran complained of an unpleasant sensation in his head when nodding.  The pertinent finding was no true cephalgia.  The diagnosis was no disease and no diagnostic procedure was indicated.  On separation examination, there was no complaint, finding, history, treatment, or diagnosis of headache. 





In his application for VA disability compensation, filed in May 2005, the Veteran claimed service connection for headaches, but did not indicate when the headaches began.  In his notice of disagreement, filed in October 2005, the Veteran merely stated that he disagreed with the rating decision, denying his claim of service connection for headaches.  In his substantive appeal, filed in February 2006, the Veteran stated that his headaches happened 60 years previously. 

After service, VA records, covering the period from 2005 to 2008, show that in October 2006 the Veteran complained of headaches, which the VA health-care provider associated with the Veteran's medication for non-service-connected heart disease. 

There is no other lay or medical evidence pertaining to headaches.

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, while the Veteran complained of an unpleasant sensation in his head, there was no true cephalgia, and chronic headaches were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology  

38 C.F.R. § 3.303(d) - First Diagnosed after Service

In his substantive appeal, the Veteran stated that headaches happened 60 years previously. 

The Veteran as a lay person is competent to describe symptoms, such as an unpleasant sensation, which are based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  As symptoms, not treatment, are the essence of continuity, his statement mets the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify chronic headaches and sufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statement that headaches began in service. 

As the Veteran is competent to describe symptoms, his statement is admissible and is to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).  

But as it does not necessarily follow that there is a relationship between the symptoms in service and headaches after service and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497 (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).




In this case as there are many potential causes for headaches, for example, a reaction to certain medications, as shown by the record.  For this reason, the question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion that headaches he now describes are attributable to service.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion is not admissible as evidence.

Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnosis or later diagnosis of a medical professional that relates headaches to service.

The competent medical evidence of record pertaining to headaches associates the post-service headaches to the Veteran's medication for nonservice-connected heart disease. 

In the absence of evidence that establishes an injury or disease or event in service to the claimed headaches and evidence that the claimed headaches may be associated with an established injury or disease or event in service, a VA medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement to service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  

In the absence of competent evidence  favorable to the claim, either lay or medical, the preponderance of the evidence is against the claim that headaches are due to a disease, injury, or event in service under either 38 C.F.R. § 3.303(b) (continuity) or under 38 C.F.R. § 3.303(d) (first diagnosed after service). 

As the preponderance of the evidence is against the claim, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

ORDER

Service connection for headaches is denied.


REMAND 

The Veteran seeks service connection for residuals of a right leg injury, residuals of neck wound, and residual of a right-side rib injury.  The Veteran states that the injuries were sustained in 1944 when his engineer unit was bombed by German planes and that he was treated at a mobile hospital. 

The Veteran is competent to describe in-service injuries that would be persistent or chronic nature.  The Veteran's DD-214 shows that the Veteran served in Northern France and the Rhineland and he left the European Theater in November 1945.  The Veteran indicated that he arrived in Northern France sometime after June 1944.  

As the claimed disabilities or symptoms may be associated with the injuries the Veteran has described, but as the record does not contain sufficient evidence to make a decision on the claims, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran has: 




Current residuals of a right leg injury, residuals of neck wound, or residual of a right-side rib injury, which while not entered in the service treatment records, the Veteran asserts were incurred in service in 1944. 

The Veteran's file must be made available to the VA examiner for review.

2.  After the requested development has been completed, adjudicate the claims of service connection for residuals of a right leg injury, residuals of neck wound, and residual of a right-side rib injury.  If any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


